Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 3, 1998, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge the defense of justification. A court need not charge the defense of justification if, considering the record in the light most favorable to the defendant, no reasonable view of the evidence supports it (see, People v Maher, 79 NY2d 978, 982; People v Reynoso, 73 NY2d 816; People v Watson, 231 AD2d 751; People v Rhoden, 191 AD2d 722). The defendant’s statement to the police indicated that his wife threatened him with a knife, but that he was able to wrest it from her. At that point, the defendant’s wife was no longer armed and, therefore, the defendant was no longer facing the imminent use of deadly physical force against him (see, Penal Law § 35.15 [2]; see also, People v Watts, 57 NY2d 299; People v Pagan, 210 AD2d 435).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.